Citation Nr: 0533503	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  99-13 596A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals of a cerebral contusion with personality change and 
post-traumatic stress disorder (PTSD), currently rated as 70 
percent disabling.

2.  Entitlement to service connection for hepatitis C with 
cirrhosis.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to April 
1977.

This matter came to the Board of Veterans' Appeals (Board) 
from a September 1998 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran 
testified at a personal hearing at the RO in February 2002.  
In March 2004, this matter was remanded for further 
development.  A review of the record shows that the RO has 
complied with all remand instructions, as it pertains to the 
issue of an increased disabling rating for PTSD.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Unfortunately, another remand 
is necessary with regard to service connection for hepatitis 
C with cirrhosis.

In March 2004, the Board determined that new and material 
evidence had been received to reopen a claim of service 
connection for seizure disorder, and with regard to the 
merits of the claim, remanded the matter for further 
development.  A March 2005 rating decision granted service 
connection for a partial complex seizure disorder, thus this 
constitutes a full grant of the benefit sought on appeal with 
regard to this issue.  See Grantham v. Brown, 114 F. 3d 1156, 
1158 (Fed. Cir. 1997).  To date, neither the veteran nor his 
representative submitted a jurisdiction-conferring notice of 
disagreement as to the down-stream elements of effective date 
or compensation level.  Thus, those issues are not currently 
in appellate status.  Id.

The issue of entitlement to service connection for hepatitis 
C with cirrhosis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any further action is required on his part.


FINDING OF FACT

The veteran's service-connected disability, described for 
rating purposes as residuals of a cerebral contusion with 
personality change and PTSD, is productive of occupational 
and social impairment, with deficiencies in most areas, such 
as family relations, judgment, thinking and mood, due to such 
symptoms as suicidal ideation, impaired impulse control, 
difficulty in adapting to stressful circumstances, and the 
inability to establish and maintain effective relationships. 


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 70 percent 
for residuals of a cerebral contusion with personality change 
and PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Code 9411 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, rating decision which gives rise to this 
appeal was issued in 1998.  However, VCAA had not yet been 
enacted.  Only after that rating action was promulgated was 
VCAA signed into law.  Thereafter, the RO did furnish VCAA 
notice to the veteran in March 2004.  

In other words, it was impossible in this case to furnish 
VCAA notice prior to the initial RO decision denying the 
claim because VCAA had not yet been enacted.  Under the 
Court's ruling, however, the timing of the notice does not 
comply with the express requirements of the law as found by 
the Court in Pelegrini.  While the Court did not address 
whether, and, if so, how, the Secretary can properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that notice error of this kind may be non-
prejudicial to a claimant.  In this respect, all the VCAA 
requires is that the duty to notify is satisfied, and that 
appellants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the March 2004 letter as well as in the statement 
of the case and supplemental statements of the case, the RO 
informed the appellant of the applicable laws and regulations 
including applicable provisions of the VCAA, the evidence 
needed to substantiate the claims, and which party was 
responsible for obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  In these documents, VA 
effectively informed the appellant that it would obtain 
certain records and would request other evidence which the 
appellant might identify.  The appellant was also informed 
that it was his responsibility to identify health care 
providers with specificity and that it still remained his 
ultimate responsibility to make sure the RO got all evidence 
in support of his claim not in the custody of a Federal 
department or agency.    

With regard to the increased rating issue, the Board also 
finds that all necessary development has been accomplished.  
The RO has made reasonable and appropriate efforts to assist 
the appellant in obtaining the evidence necessary to 
substantiate this claim.  The veteran has been afforded VA 
examinations in compliance with 38 C.F.R. § 3.159(c)(4).  
Furthermore, neither the appellant nor his representative has 
indicated, and there is otherwise no indication that there 
exists, any pertinent outstanding evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.

Under these circumstances, the Board finds that with regard 
to the increased rating issue VA has fulfilled its duty to 
notify and assist the appellant in the claim under 
consideration and that adjudication of the increased rating 
claim at this juncture, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The increased rating 
claim is ready to be considered on the merits.  

Increased disability rating for residuals cerebral contusion 
and PTSD

In January 1977, the veteran sustained a cerebral contusion, 
fractured skull, fractured nose, and fractured teeth as a 
result of an in-service fight.  Service connection was 
established for status post cerebral contusion rated 
noncompensably disabling from April 5, 1977, under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8045.  In September 1997, the 
veteran filed a claim for an increased disabling rating.  A 
December 1997 rating decision increased the disability rating 
to 10 percent, effective September 23, 1997.  In January 
1998, the veteran claimed an increased evaluation for 
residuals of post cerebral contusion manifested by chronic 
headaches and personality changes.  A September 1998 rating 
decision continued the 10 percent disabling rating.  In June 
1999, the veteran filed a notice of disagreement, and 
included a claim of entitlement to service connection for 
PTSD.  In December 1999, the RO granted service connection 
for PTSD, assigning a 70 percent disabling rating effective 
June 1, 1999.  In May 2002, the RO combined the veteran's 
service-connected residuals cerebral contusion with 
personality change and PTSD to a single 70 percent evaluation 
effective September 23, 1997.  The appeal continued with 
regard to a rating in excess of 70 percent from September 23, 
1997 to the present.

The present appeal involves the veteran's claim that the 
severity of his service-connected residuals of a cerebral 
contusion and PTSD warrants a higher disability rating.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Turning to the rating criteria for PTSD, the Board first 
observes that the symptoms listed in VA's general rating 
formula for mental disorders is not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  

A 70 percent evaluation is warranted for PTSD with 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  See Id.

A 100 percent evaluation is warranted for PTSD with total 
occupational and social impairment, due to symptoms such as 
the following:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  See 
Id.

For purposes of considering the evidence in connection with 
the PTSD issue, the Board notes that the Global Assessment of 
Functioning (GAF) scale is a scale from 0 to 100, reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) ("DSM-IV") (100 representing superior functioning 
in a wide range of activities and no psychiatric symptoms).  
See also 38 C.F.R. §§ 4.125, 4.126, 4.130.  A GAF scored of 
31-40 indicates some impairment in reality testing or 
communications or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  A GAF of 41-50 denotes serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning.  A GAF of 51-60 denotes 
moderate symptoms (e.g. flat affect, circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers).  A GAF of 61-70 denotes 
some mild symptoms (e.g. depressed mood and mild insomnia) OR 
some difficulty in social, occupational, or school 
functioning (e.g. occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.

The veteran has undergone several VA examinations with regard 
to his residuals of a cerebral contusion and PTSD.  Most 
recently, in April 2004, the veteran underwent a VA 
examination.  The examiner reviewed the entirety of the 
voluminous claims folders, obtained history from the veteran, 
and conducted a mental status examination.  The Axis I 
primary diagnosis was PTSD to describe the brain organic 
damage from the January 1977 "beating."  The examiner 
diagnosed a personality change due to a general medical 
disorder (head injury), which is a combined sub-type of 
disinhibition and labile affect.  The examiner stated that 
this was associated with affective instability, poor impulse 
control, outburst of rage and anger, which were out of 
proportion in suspiciousness and paranoid thinking.  The 
examiner opined that these were all symptoms of PTSD and 
therefore, it was really impossible to separate the organic 
brain injury results from the PTSD.  The disorders stand from 
the same exact incident and the examiner would keep them 
"lumped" together in terms of GAFs.  The third diagnosis of 
Axis I was polysubstance dependence in full sustained 
remission.  A fourth diagnosis was a mood disorder due to a 
general medical condition which related to his hepatitis C 
and interferon treatment.  The examiner opined that it was 
essentially almost resolved and really not impairing in any 
way.  The Axis II diagnosis was avoidant personality trait, 
the Axis III diagnosis was seizure disorder both the grand 
mal and the petit mal type stemming from the January 1977 
head injury, and medical disorders of hepatitis C, and post 
liver transplantation.  The examiner assigned a GAF score 
between 45 and 50, still serious, functional, psychiatric 
impairment from his psychiatric disorders alone.

The examiner provided a detailed explanation pertaining to 
the evolvement of the veteran's GAF score.  The examiner 
stated that it seemed the veteran entered the service with 
avoidant personality traits with some difficulty and 
socialization from his childhood beatings, although he did 
not suffer from childhood or adolescent PTSD at that time.  
He had slight impairment in his functioning at that time, 
mainly in the field of social adaptability, but no 
necessarily occupational adaptability, therefore, the 
examiner opined that he entered the service with a GAF of 80.  
His GAF remained at 80 until his January 1977 head injury, 
which caused both PTSD and a personality disorder due to 
general medical condition.  The head injury impaired him for 
several years at a very severe level of 30 to 40 GAF.  He had 
a serious impairment at that time with gross inability to 
function.  He spent nine months hospitalized with subsequent 
arrest, substance dependence, prison time and so forth.  In 
the mid-1980s, he began to improve somewhat, and as he 
reached the mid-1990s, his GAF over time had improved with 
the counseling in prison to the level of 40 or 50 where he 
was able to work intermittently even though he was in liver 
failure at that time.  In the late 1990s, his liver failure 
became more severe and from the liver failure and function, 
it caused a mood disorder and a decrease in intellectual 
functioning, where his cloudy thinking became quite severe 
and he could not even remember the date or the time.  This 
was both before and after the transplantation and at that 
time his GAF dropped back to a level of 30-40 with a suicide 
attempt in the year 2000 when on interferon.  The past six 
months there have been some "improvement" as his liver 
functioning has improved, his intellectual changes have been 
resolving slowly although he still has rage reactions, 
avoidant and paranoid behavior.  He still is extremely 
distressful.  He has road rage and very few friends.  It is 
questionable whether he could hold a job at this time, 
strictly from the emotional point of view.  He is not working 
due to his liver transplantation issues.  He still has a 
problem with authority, and still isolates.  The examiner 
opined that his GAF had improved back to 45 to 50 of serious 
impairment caused mainly by the PTSD and the personality 
change due to the organic brain injury together.  The 
examiner stated again that it was difficulty to separate 
these two disorders because the symptomatology is much the 
same.  He has polysubstance dependence and mood disorder due 
to the interferon treatment that is almost totally resolved, 
and he has achieved complete sobriety since 1986.  The 
examiner explained that this represented a description of the 
GAF by subtracting between the different levels at different 
times, to come up with the level of severity of impairment 
from psychiatric conditions, the PTSD, and the personality 
change from his brain injury.

The examiner concluded that the veteran had a variety of 
changes in his psychosocial functioning status and quality of 
life throughout his lifetime.  There is a linkage between his 
current PTSD symptomatology and the impairment of functioning 
status and quality of life, but combined to that also is the 
personality change from the organic brain damage from the 
head injury in addition to the PTSD symptoms.  The examiner 
opined that it was questionable whether on a psychiatric 
basis alone, he is employable or not.  He is not working 
clearly because he is still post liver transplant, but as he 
continues to improve slowly it may be that he can, if his 
liver stabilizes, go back to work on a psychiatric basis 
eventually.  Clearly he still has serious emotional 
symptomatology and his GAF is in the area of 45-50 from the 
two mental disorders specified.  There is no other impairment 
for mental disorders from his mood disorder or from his 
polysubstance abuse in the past as he is full in sustained 
remission,  The prognosis for improvement is surprisingly 
good.  He has made miraculous changes in his life and 
continues to slowly improve and really is making an effort to 
improve his life condition.

After a review of the entirety of the medical records, the 
examiner reiterated the GAF score of 45-50, and noted that it 
had improved slightly from a previous examination.  The 
examiner explained that the 45 to 50 GAF score means that the 
veteran has serious symptoms but clearly they are improved 
from the last examination.

It is very clear from the record that the veteran's 
psychiatric disability results in significant impairment of 
both occupational and social functioning.  However, the Board 
believes that the current 70 percent rating already 
contemplates the degree of impairment and that the 
preponderance of the evidence is against assignment of a 
higher rating at this time.  

The April 2004 VA examiner characterized the veteran's 
symptoms as severe, and assigned a GAF score between 45 and 
50 denoting serious symptoms to include social and 
occupational impairment.  The Board acknowledges that at the 
time of the examination, the veteran was unemployed due to 
his nonservice-connected liver transplant, however, the 
examiner also opined that it was questionable whether the 
veteran could maintain employment from an emotional 
perspective.  During the course of this appeal, the examiner 
opined that in the late 1990s and 2000, his GAF score dropped 
to a level of 30 to 40.  The veteran also attempted suicide 
in 2000.  Although the objective medical evidence reflects 
that since that time the veteran's disability has improved, 
the VA examiner still characterized the veteran's disability 
as severe.  Specifically, the examiner opined that the 
veteran exhibits avoidant and paranoid behavior, is 
distressful, has problems with authority, isolates himself, 
and has rage reactions.  The examiner opined that the 
symptomatology related to his personality change due to his 
head injury included affective instability, poor impulse 
control, outbursts of rage and anger, which were out of 
proportion in suspiciousness and paranoid thinking.  The 
examiner was unable to separate symptomatology related to 
PTSD and the organic brain injury.

It appears to the Board that the overall record shows 
occupational and social impairment, with deficiencies in most 
areas, such as family relations, judgment, thinking and mood, 
due to such symptoms as suicidal ideation, impaired impulse 
control, difficulty in adapting to stressful circumstances, 
and the inability to establish and maintain effective 
relationships.  Such a disability picture warrants the 
current 70 percent rating, but not higher.  The Board 
believes that the GAF scores in the 31-40 range also support 
such a finding.  In this regard, the Board notes that such 
GAF scores represent a disability picture with major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  Such a finding 
expressly fits within the schedular criteria of a 70 percent 
rating. 


ORDER

Entitlement to a rating in excess of 70 percent for residuals 
of a cerebral contusion with personality change and PTSD is 
not warranted.  To this extent, the appeal is denied. 


REMAND

The remaining issue on appeal is entitlement to service 
connection for hepatitis C with cirrhosis.  To support his 
claim, the veteran has offered multiple theories of 
entitlement.  The veteran has claimed that he contracted 
hepatitis C through a blood transfusion in service.  In his 
original claim filed in January 1998, the veteran's 
representative claimed entitlement for liver dysfunction 
secondary to use of prescribed medications.  In an attached 
statement from the veteran, he claimed that due to a head 
injury sustained in service, depression, and post-service 
surgeries, he took drugs which damaged his liver.  In an 
earlier statement submitted in September 1997, the veteran 
claimed that his brain disease caused him to resort to use 
hallucinogenics, methamphetamines, and alcohol which resulted 
in cirrhosis of the liver.

The record shows that the veteran has a history of alcohol 
and drug abuse.  The Board takes administrative notice of the 
fact that alcohol and drug use are recognized risk factors 
for hepatitis C.

The Board also notes that 38 U.S.C.A. § 1110 precludes VA 
compensation for a primary alcohol or drug abuse disability.  
However, this statute does not preclude compensation in a 
situation where there is a casual connection between service-
connected disability (such as residuals of cerebral contusion 
and PTSD in this case) and a disability resulting from 
alcohol or drug abuse.  In this regard, the Board notes that 
the United States Court of Appeals for the Federal Circuit 
has held that while 38 U.S.C.A. § 1110 precludes compensation 
for primary alcohol abuse disabilities and secondary 
disabilities that result from primary alcohol abuse, this 
statute does permit compensation for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, a 
service-connected disability.  Allen v. Principi, 237 F.3d 
1368 (Fed. Cir. 2001), reh'g denied, 268 F.3d 1340 (Fed. Cir. 
2001) (en banc order).

The Federal Circuit stressed, however, that it is up to VA to 
determine whether the alcohol or drug abuse disability was 
actually caused by the service-connected disability or 
whether it was the result of willful misconduct and not the 
result of the service-connected disability.  The underlying 
question is medical in nature and should be developed to 
allow for informed appellate review.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for 
appropriate VA examination(s) to 
ascertain the relationship, if any, 
between alcohol and drug abuse and 
hepatitis C and/or cirrhosis of the 
liver, and the veteran's service-
connected disabilities, to include 
residuals of a cerebral contusion and 
PTSD.  It is imperative that the claims 
file be made available to the 
examiner(s) in connection with the 
examination(s).  The appropriate 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that alcohol and/or drug abuse was 
caused by or was a symptom of the 
veteran's service-connected 
disabilities, to include residuals of a 
cerebral contusion and PTSD.  If so, 
the appropriate examiner should offer 
an opinion as to whether it is at least 
as likely as not (a 50% or higher 
degree of probability) that the veteran 
contracted hepatitis C and/or cirrhosis 
of the liver as a result of alcohol 
and/or drug abuse.

The examiner should also offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree 
of probability) that the veteran's 
hepatitis C and/or cirrhosis of the 
liver was due to service or any 
incident therein, including a claimed 
blood transfusion.

The examiner should also offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree 
of probability) that the veteran's 
hepatitis C and/or cirrhosis of the 
liver was as a result of the intake of 
medications prescribed for service-
connected disabilities, to include 
residuals of cerebral contusion and 
PTSD.  

2.  After completion of the above, the 
RO should review the expanded record 
and determine if service connection for 
hepatitis C with cirrhosis is 
warranted.  In making this 
determination, the RO should consider 
the Federal Circuit's ruling in Allen 
v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001), reh'g denied, 268 F.3d 1340 
(Fed. Cir. 2001) (en banc order).  If 
the benefit remains denied, the veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded 
an opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


